DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on September 15, 2022 is acknowledged.
Claims 5-9 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hahn et al. (US 20160222077 A1, published on August 4, 2016) (“Hahn” hereunder). 
Present claim 1 is directed to a cosmetic composition for promoting hair growth comprising one or more adiponectin-derived peptide selected from the group consisting of amino acid sequences of SEQ ID NOS: 1-21 as an active ingredient.  The phrase “for promoting hair growth” is a preamble which denotes the intended future use and does not structurally limit the claimed composition. See MPEP 2111.02. A prior art composition which is capable and suitable as a cosmetic composition comprising the said peptide would meet the present claim.  
Han discloses a cosmetic composition comprising adiponectin-derived peptide fragments as an active agent.  The reference discloses adiponectin-derived peptides SEQ ID Nos 1-6.  SEQ ID NO 1 teaches amino acid sequence Tyr-His-Ile-Thr, which anticipates the adiponectin-derived peptide SEQ ID NO. 9 of the present invention.  
Regarding present claim 3, concentrations used in the examples of the peptides are 1 M for the buffered stock solution; also disclosed concentrations are 0.1, 1 and 10 µM, which are 0.0001, 0.001 and 0.01 mM. See [0034].  
Regarding present claim 4, Hahn teaches that the cosmetic composition may be in the form of cosmetic products including solutions, creams, lotions, etc.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 3-4 are rejected. 
Claim 2 is objected to. 
Claims 5-9 are withdrawn from consideration. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TW 201717992 A (Seiber et al., June 1, 2017) teaches a cosmetic composition for promoting hair growth, which comprises a polypeptide and adiponectin (0.1 ng/ml-100 ng/ml per milliliter). 
WO 2008035527 A1 (Ochi, March 7, 2008, cited in IDS) discloses C1q peptides having the sequence GLYYF (SEQ ID NO:16 of the present invention). The peptide is dissolved in dimethyl sulfoxide to a concentration of 10 mg/ml and stored. See [0032]. 
Won et al. (”Hair growth-promoting effects of adiponenctin in vitro”, J  Investigative Derm. Vol. 132, No. 12, 2012) teaches adiponenctin in full length form has stimulating effects on hair growth in vitro.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617